Smith,. C. J.,
delivered the opinion of the court.
Section 175 of our state Constitution provides the exclusive method by which a public officer may be re-moyed from office. Runnels v. State, Walk. 146; Hyde v. State, 52 Miss. 665; Ex parte Lehman, 60 Miss. 967; Lizano v. City of Pass Christian, 96 Miss. 640, 50 So. 981; Mayor, etc., Jackson v. State, 102 Miss. 663, 59 So. 873, Ann. Cas. 1915A, 1213. Consequently, section 2490, Mississippi Code of .1906, in so far as it authorizes *527the State Board of'Health to remove a county health officer, is void.
The cases of State v. McDowell, 111 Miss. 596, 71 So. 867, and Ware v. State, 111 Miss. 599, 71 So. 868, are not in conflict herewith; for the reason that in those cases the statute here, which was also there, under consideration, was not complied with in the attempted removal of McDowell and Poole from office, so that the question of the legislature’s power to enact it did not arise.

Affirmed.